Title: To Thomas Jefferson from André Limozin, 13 July 1788
From: Limozin, André
To: Jefferson, Thomas


          
            Most Honored Sir!
            Havre de Grace 13th July 1788.
          
          Agreable to the desires expressed in the Letter your Excellency hath honored me with on the 11th instant, I have sent directly one of my head Clarkes with a beseech to the Master of the Post office to examine thoroughly if no Letters from america directed to his Excellency Count Dugnany archibishop of Rhodes and Nuncio of the Pope at the Court of Versailles were left in his office. The Said Master answerd that altho’ he was sure, that no Letters for the Said Excellency were left in his office, he would examine all the Letters in the presence of my Clarke, and there was not one neither from america nor from any other parts for the Said Count. The Said Master recommanded to apply to the General Post office at Paris. Whenever I shall be usefull either to your Excellency or to your Friends, I beg to not be Spared. Your Excellency is surely informed that our Minister hath order’d to not fitt out any more Packets for any part whatsoever. It will be a very great detriment for the business and the Connexions that our Port hath with  America. God grant that a general peace may take place: but I am very much afraid of the Contrary.
          I have the honor to be with the highest regard Your Excellency’s Most obedient & very humble Servant,
          
            
              Andre Limozin
            
          
        